Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s election without traverse of Group I, with antigens bound by the protein of EGFR and LGR5, is acknowledged and has been entered.  

	Claims 1-2, 4-5, 8-11, 13, 15-18, 21, 23 and 25-29 are pending.  Claims 11, 13, 15-17 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claims 1-2, 4-5, 8-10, 18, 21, 23 and 25-28 are under consideration.

The specification is objected to for failing to comply with the sequence requirements.  Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings (see multiple figures, e.g. Figure 1). Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) (see multiple pages, e.g. page 89).  Due to the multiple, sequence compliance issues, Applicant should review the entire application to ensure there are no other deficiencies in complying with the sequence requirements.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings and other pages of the specification, as necessary, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

A certified copy of EP 15191343.1 was not found in the application file.

Claim Objections
	Claims 10, 18, 23 and 28 are objected to for reciting Figures.  MPEP 2173.05(s) states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

In this case, the sequences that the Figures refer to could easily be incorporated in to the claims (or are already in the claims) to define the invention.  Appropriate correction is required.  

	Claim 26 is objected to for reciting 1462 and 1491.  It appears the beginning “1”s should be “I”s.

	Claims 27 is objected to for reciting 1491A.  It appears the beginning “1” should be “I”.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation antibody, and the claim also recites “preferably a bispecific antibody” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 10 similarly recites preferably and it is unclear which amounts of mutations are exemplary and which are required.  Furthermore, as the claim recites insertions, deletions and mutations, it is unclear if the mutations can include at most 15 of each mutation, or a max of 15 mutations overall.
Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    

	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In this case, claim 18 recites residue G90, but position 90 in SEQ ID NO:1 is R, so where (or if) G90 occurs in the epitope cannot be determined. 
Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    
 
	Claim 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In this case, claims 27 and 28 recite residues in human EGFR without reciting a sequence of EGFR.  It is known in the art that multiple isoforms of proteins exist often with different lengths and different residues at the same positions, so without reciting a reference sequence it is unclear what residues are 
Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    


	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4-5, 8-10, 18, 21, 23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a subgenus of proteins or antibodies that bind to EFGR and/or LGR% or functional part, derivative and/or analogue thereof, such an antibody that binds an epitope of one of those antigens and such an antibody defined by a partial structure, a VH comprising the VH of MF3755 and a VH of MF5816 to VHs with multiple insertions, deletions and substitutions which may be in CDRs. 
The instant specification discloses generating antibodies with a common light chain that bind to LGF5 and EGFR using transgenic mice (see pages 103 and 107) which have various heavy chain variable regions, two of which are given in MF5816 and MF3755, respectively and bispecific antibodies that have both heavy chain variable regions and the common VL given in SEQ ID NO:80 in Figure 3. .
The instant specification has not disclosed the structural features or amino acid sequences of a representative subgenus of proteins or antibodies comprising just VH that have the ability to bind to LGF5 and EGFR or LGF5 and/or EGFR antibodies with the claimed epitope binding activities (see claims 21 and 23) or functional parts, derivative sand/or analogues thereof. 

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1, of record).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular, of record).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546, of record) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654, of record) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adapts different confirmations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular, of record).  Furthermore, the HV-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734, of record) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFVs are isolated from the library to bind to TNFα (entire document, specifically note Table on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guided phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column, of record).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse HV-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identify the human heavy chain CDR1 and CDR2 sequences that can function with the mouse HV-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular HV-CDR3 sequence is dependent on the particular human antibody library that is used.  
8  light chain sequences and 2x107  light chain sequences to generate Fab libraries in, specifically page 834, see “Humanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanisation of the heavy chain”).  Following several rounds of screening, one high binding human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence and with each other demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Further, structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guided phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a subgenus of proteins and antibodies that bind to EFGR and/or LGR% or functional part, derivative and/or analogue thereof, such an antibody that binds an epitope of one of those antigens and such an antibody defined by a partial structure, a VH comprising the VH of MF3755 and a VH of MF5816 to VHs with multiple insertions, deletions and substitutions
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  The instant specification discloses antibodies that with 6 CDRs that bind EGFR or LGR5.

As discussed above, specific antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with the disclosed sequences that can bind to EGFR or LGR5 as claimed.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed subgenus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Absent some indication of what structures might fall within the claims, the claims are so broad as to encompass any antibody comprising the recited VH and VHs with multiple insertions, deletions and substitutions or analogues thereof that would have the ability to bind to EGFR or LGR5.  It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the subgenus of antibodies that would bind to EGFR or LGR5 by the disclosure of a partial antibody sequence as the instant claim broadly claims.
Then with particular reference to claims that do not recite sequences and the claimed derivatives thereof while an antibody comprising the 6 CDRs of either MF5816 or MF3755 are described as binding LFR5 or EGFR, respectively, such antibodies is not representative of other claimed proteins or antibodies. This is because when antibodies are raised to an antigen each monoclonal antibody raised comes from one unique cell with unique CDRs which are responsible for antibody binding, such that the structure of CDRs for one antibody cannot be considered representative of other antibodies with different CDRs that 
This position is supported by a recent Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies.  On February 22, 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  In this case, it is submitted that the rejection is supported by this recent guidance as the claims are drawn to or encompass antibodies that bind LGR5 or EGFR and dependent claims further recite other functions such as epitope binding. This does not describe any structure of the antibodies that must have such functions.   While it is noted that the LGR5 or EGFR share a common light chain to allow making a bispecific antibody that binds to both LGR5 and EGFR, these antibodies still comprise a light chain variable region important for the structure of the bispecific antibody.  Neither the specification, nor the art provides evidence that the common light chain variable region can be exclude in a bispecific antibody while retaining function.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
It is suggested that the rejection could be obviated by amending the claims to be drawn to an antibody that binds LGR5 comprising the 6 CDRs of the MF5816 antibody, an antibody that binds EGFR comprising the 6 CDRs of the MF3755 antibody and bispecific antibodies that bind to LGR5 and EGFR comprising one antigen binding domain comprising the 6 CDRs of the MF5816 antibody and one antigen binding domain comprising the 6 CDRs of the MF3755 antibody.

Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


	Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner et al (US 2015/0259423 A1).
Kirshner et al teach compositions that comprise an antibody that binds EGFR and may be a bispecific or multispecific antibody that has a second arm that binds another antigen (see pages 1, 4, 5 and 11). Kirshner et al teach administering EGFR antibodies in combination with a LGR5 antagonist antibody (see pages 13 and 14).

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a bispecific antibody that binds to EGFR and LGR5.  One would have been motivated to do so because the prior art taught administering the antibodies in combination and that bispecific antibodies that bind EGFR and another antigen were contemplated, so one of skill in the art would recognize that the EGFR antibody and the LGR5 antibody could be combined into a bispecific or multispecific antibody, which would have the advantage of only needing to administer one antibody to the patient.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Lau et al (WO 2012/140274 A9) and Gurney et al (US 2013/0095116 A1).
De Lau et al teach compositions that comprise an antagonistic antibody that binds LGR5 for treating cancer and may be a bispecific or multispecific antibody (see pages 42-44). 
Gurney et al inhibiting LGR5 binding to RSPO1 with an antibody that binds to RSPO1 and that such antibodies may be administered with an antibody that binds an additional tumor antigen such as EGFR (see pages 2 and 37). Gurney et al also teach bispecific antibodies.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a bispecific antibody that binds to EGFR and LGR5.  One would have been motivated to do so because the prior art taught that LGR5 and EGFR antibodies can be used to treat cancer so there would be an advantage in combining them into a bispecific or multispecific antibody in treating cancer. Notably, one of skill in the art would immediately recognize that a LGR5 antagonist 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.



Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached Mon-Fri
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
April 5, 2021